REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach a process for forming an inorganic silica coating on a glass container which includes providing a glass container with a closed base, a circumferentially closed body and open mouth, applying a sol-gel solution, with a viscosity less than 20cP, directly to the exterior surface of the glass substrate, heating the container and sol-gel coating in a water vapor containing environment between 150 and 600 degrees Celsius, such that the silica coating is more hydrophilic than the glass substrate, has a hardness greater than 8.5GPa and is bonded to the exterior surface of the glass substrate through a plurality of siloxane bonds.
The prior art reference of Kawai et al. is similar to the claimed invention because Kawai et al. teaches a method of coating a glass substrate with a sol-gel solution.  Kawai et al. does not teach that the glass container with a closed base and open mouth.  Kawai et al. also differs from the present invention because there is an undercoat between the sol-gel coating and the substrate, and Kawai et al. does not teach the heating of the glass container with the sol-gel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538.  The examiner can normally be reached on Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/NIKI M ELOSHWAY/Examiner, Art Unit 3736